Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Detailed Action
Applicants' response, arguments, amendments filed on 04/25/2022 and a Terminal disclaimer filed on 05/11/2022 have been fully considered and are deemed to be persuasive to overcome the rejections previously applied; in said amendment dated 04/25/2022, applicants’ have amended claims 70, 73, 75, 99 and 101 and cancelled claims 74 and 100. Thus, amended claims 70-73, 75-84, 96-99 and 101-110 are pending in this application for examination. Rejections and/or objections not reiterated from previous office action are hereby withdrawn.
The Terminal Disclaimer filed on 05/11/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of allowed patents US 9,260,729 and US 10,208,320 has been reviewed and accepted. The Terminal Disclaimer has been recorded.
Withdrawn-Double Patenting
	Previous rejection of claims 70-84 and 96-110, rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over: (i) claims 1-27 of reference US Patent 9,260,729; and (ii) claims 1-19 of reference US Patent 10,208,320, is being withdrawn due to submission of a Terminal Disclaimer.
Allowable Subject Matter
Claims 70-73, 75-84, 96-99 and 101-110 are allowed.


Any comments considered necessary by applicant must be submitted no later than the payment of issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANAPATHIRAMA RAGHU whose telephone number is (571)272-4533. The examiner can normally be reached on M-F 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 408-918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/GANAPATHIRAMA RAGHU/           Primary Examiner, Art Unit 1652